Citation Nr: 1709046	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent effective May 2, 2011, for a lumbosacral spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted, in pertinent part, the Veteran's claim of service connection for a lumbosacral spine disability (which was characterized as multilevel lumbar disc degeneration, spondylosis, and facet arthropathy), assigning a 10 percent rating effective July 7, 2008.  This decision was issued to the Veteran and his service representative in March 2009.  The Veteran disagreed with this decision in March 2010.  He perfected a timely appeal in August 2010.  A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In an August 2012 rating decision, the RO assigned a 40 percent rating effective November 1, 2010, and a 20 percent rating effective May 3, 2011, for the Veteran's service-connected lumbosacral spine disability.  Because the initial ratings assigned to the Veteran's service-connected lumbosacral spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March and October 2014 and in June 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its March and October 2014 remands, the Board directed that the AOJ obtain updated treatment records for the Veteran and schedule him for an updated examination to determine the current nature and severity of his service-connected lumbosacral spine disability.  The requested records subsequently were associated with the claims file.  And the requested examination occurred in April 2014 along with an addendum opinion obtained in November 2014.  In its June 2016 remand, the Board directed that the AOJ schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected lumbosacral spine disability.  The requested examination occurred in August 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2015, the Board denied the Veteran's higher initial rating claim for a lumbosacral spine disability and remanded his TDIU claim to the AOJ for additional development.  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's decision by filing a Joint Motion for Partial Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  Both parties to the Joint Motion specifically limited the appeal to the issue of entitlement to an initial rating greater than 20 percent effective May 2, 2011, for a lumbosacral spine disability, and requested that the Court dismiss the remainder of the Veteran's appeal.  See Joint Motion dated January 11, 2016, at pp. 1.  The Court granted the Joint Motion later in January 2016, vacating and remanding only that part of the Board's March 2015 decision which denied a claim of entitlement to an initial rating greater than 20 percent effective May 2, 2011, for a lumbosacral spine disability.

Unfortunately, following the Board's March 2016 remand, it appears that the AOJ erred by mischaracterizing the remanded claim currently on appeal.  In a supplemental statement of the case promulgated in December 2016, the AOJ incorrectly listed the issue on appeal as entitlement to an increased rating for a lumbosacral spine disability, evaluated as 10 percent disabling prior to November 1, 2010, and as 40 percent disabling thereafter.  The AOJ compounded its error by issuing a rating decision in December 2016 in which it listed the issue on appeal as entitlement to a disability rating greater than 40 percent for a lumbosacral spine disability.  This was error.  As noted above, the only issue remanded by the Court in January 2016 pursuant to a Joint Motion was entitlement to an initial rating greater than 20 percent effective May 2, 2011, for a lumbosacral spine disability.  Both parties to the Joint Motion specifically requested that the Court dismiss the remainder of the Veteran's appeal with respect to the Board's March 2015 denial of an initial rating greater than 10 percent prior to November 1, 2010, and greater than 40 percent from November 1, 2010, to May 2, 2011.  In summary, and because it is bound by the Court's January 2016 Order granting the Joint Motion, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, between May 2, 2011, and August 4, 2016, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, a full but painful range of motion, mild numbness of the right lower extremity, mild right sciatic nerve radiculopathy, and x-ray evidence of arthritis.

2.  The record evidence shows that, effective August 4, 2016, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, forward flexion of the thoracolumbar spine limited to 10 degrees with pain on repetitive use over time.

3.  Service connection currently is in effect for lumbosacral spine degenerative disc disease with stenosis, spondylosis, and intervertebral disc syndrome, evaluated as 20 percent disabling effective May 2, 2011, and as 40 percent disabling effective August 4, 2016, dislocated semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion in to the joint, evaluated as 20 percent disabling effective April 8, 2014, right knee Baker's cyst, evaluated as 10 percent disabling effective July 7, 2008, a status-post laminectomy surgical scar, evaluated as 10 percent disabling effective December 10, 2008, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective August 23, 2010, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective August 23, 2010, tinnitus, evaluated as 10 percent disabling effective May 3, 2011, and for left ear hearing loss, evaluated as zero percent disabling effective May 3, 2011.

4.  The record evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent from May 2, 2011 to August 4, 2016 for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an initial 40 percent rating effective August 4, 2016, for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

3.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's higher initial rating claim for a lumbosacral spine disability, the Board notes that this claim is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by letters dated in August 2008 and in April and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected lumbosacral spine disability.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for a Lumbosacral Spine Disability

The Veteran contends that his service-connected lumbosacral spine disability is more disabling than currently evaluated.  He essentially contends that this disability is totally disabling.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  And a TDIU claim also is being granted in this decision (as discussed below).

In April 2016, VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 20 percent disabling effective May 2, 2011, under 38 C.F.R. § 4.71a, DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (2016).  (The Board notes parenthetically that, because the AOJ erred in mischaracterizing the current disability rating assigned for the Veteran's service-connected lumbosacral spine disability in the December 2016 supplemental statement of the case and rating decision, it will consider the correct current rating assigned for this disability.)

Under the General Rating Formula For Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2016).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 40 percent rating effective August 4, 2016, for the Veteran's service-connected lumbosacral spine disability.  As noted elsewhere, the Court has limited the appellate issue to entitlement to an initial rating greater than 20 percent effective May 2, 2011, for the Veteran's service-connected lumbosacral spine disability.  The Board notes that both parties to the Joint Motion essentially contended that the April 2014 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) and the November 2014 addendum to this examination report were inadequate for VA adjudication purposes because this evidence was internally inconsistent with respect to the current nature and severity of the Veteran's service-connected lumbosacral spine disability.  See Joint Motion dated January 11, 2016, at pp. 2-4.  Thus, this evidence was not relied upon in adjudicating the Veteran's higher initial rating claim.  

The remaining evidence shows that, between May 2, 2011, and August 4, 2016, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, a full but painful range of motion, mild numbness of the right lower extremity, mild right sciatic nerve radiculopathy, and x-ray evidence of arthritis (as seen on VA back (thoracolumbar spine) conditions DBQ in September 2015).  The Veteran testified at his March 2013 Board hearing that his service-connected lumbosacral spine disability resulted in multiple incapacitating episodes of low back pain which lasted for hours but not days.  See Board hearing transcript dated March 7, 2013, at pp. 4-5.  He also testified that he experienced a constant aching in his back and had to take a muscle relaxer before bed in order to be able to sleep without pain in his back and lower extremities.  Id., at pp. 6.  He testified further that he was advised by his physician not to lift more than 20 pounds due to his low back.  Id., at pp. 12.

On VA back (thoracolumbar spine) conditions DBQ in September 2015, the Veteran denied experiencing any flare-ups of his back condition.  Range of motion testing was normal but painful in all areas and did not result in functional loss.  There was no evidence of pain on weight-bearing, objective evidence of localized tenderness or pain on palpation of the joints or soft tissues, guarding or muscle spasm, or muscle atrophy, 5/5 muscle strength, normal reflexes, intact sensation, negative straight leg raising, no other neurologic abnormalities, and no ankylosis or intervertebral disc syndrome.  The diagnoses were spinal stenosis and degenerative joint disease.

Despite the Veteran's assertions to the contrary, the record evidence does not show that the symptomatology associated with his service-connected lumbosacral spine disability worsened between May 2, 2011, and August 4, 2016.  It shows instead that this disability is manifested by, at worst, mildly disabling symptoms throughout this time period.  There is no indication that the Veteran experienced forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine (whether favorable or unfavorable) as is required for an initial rating greater than 20 percent for this disability under DC 5242 during this time period.  See 38 C.F.R. § 4.71a, DC 5242.  The Board acknowledges that it previously determined that the September 2015 VA examination did not address the concerns raised in the Joint Motion regarding the inadequacy of a prior VA examination in April 2014 and a November 2014 addendum to this examination.  See Board remand dated June 15, 2016, at pp. 3-4.  (The Board notes parenthetically that it referred to the September 2015 VA examination as an October 2015 VA examination in the June 2016 remand; this was a typographical error.)  Although the September 2015 VA examination did not address the apparent inconsistencies in the April 2014 VA examination and November 2014 addendum concerning the nature and severity of the Veteran's service-connected lumbosacral spine disability, the Board has not found this examination to be inadequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, that examination must be adequate for VA purposes).  More importantly, the September 2015 VA examination provided sufficient information concerning the nature and extent of the Veteran's service-connected lumbosacral spine disability between May 2, 2011, and August 4, 2016, to adjudicate the Veteran's higher initial rating claim.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence which supports the assignment of a higher initial rating between May 2, 2011, and August 4, 2016, for his service-connected lumbosacral spine disability.  Thus, the Board finds that an initial rating greater than 20 percent between May 2, 2011, and August 4, 2016, for a lumbosacral spine disability is not warranted.

In contrast, the Board finds that an initial 40 percent rating effective August 4, 2016, for a lumbosacral spine disability is warranted.  The record evidence (VA back (thoracolumbar spine) conditions DBQ dated August 4, 2016) clearly shows that the symptomatology associated with the Veteran's service-connected lumbosacral spine disability worsened and entitles him to a 40 percent rating for this disability effective on that date.  At this examination, the Veteran's complaints included worsening numbness of the bilateral lower extremities and low back pain which required more medication for relief.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of low back pain which he described as being unable to drive or walk "very far" or stand for "very long."  "I am cautious when stepping off things like a curb especially on my right side."  Range of motion testing showed forward flexion to 20 degrees, extension to 15 degrees, lateral flexion to 20 degrees in each direction, and lateral rotation to 20 degrees in each direction.  Range of motion testing also showed that the Veteran was unable to turn from side to side and unable to bend forward and backward.  Range of motion testing further was painful in all directions and caused functional loss.  Repetitive testing showed forward flexion to 15 degrees, extension to 15 degrees, lateral flexion to 20 degrees in each direction, and lateral rotation to 20 degrees in each direction.  The VA examiner stated that pain significantly limited functional ability with repeated use over a period of time, limiting forward flexion to 10 degrees, extension to 10 degrees, lateral flexion to 15 degrees in each direction, and lateral rotation to 15 degrees in each direction.  

Physical examination on August 4, 2016, showed no objective evidence of localized tenderness or pain on palpation of the joints or soft tissues, no pain on weight-bearing, muscle spasm in the lumbar area on forward flexion which did not result in an abnormal gait or spinal contour, no localized tenderness or guarding, disturbance of locomotion, interference with standing and sitting, 5/5 muscle strength, no muscle atrophy, normal reflexes in the right knee, hypoactive reflexes in the left knee and both ankles, decreased sensation in the right upper thigh and right lower leg/ankle, no sensation in the right foot/toes, decreased sensation in the left upper thigh, left lower leg/ankle, and left foot/toes, negative straight leg raising bilaterally, no radiculopathy, ankylosis, or other neurologic abnormalities, and intervertebral disc syndrome which did not require bed rest or treatment by a physician in the previous 12 months.  X-rays showed arthritis.  The VA examiner stated that the Veteran's radicular symptoms were due to his intervertebral disc syndrome secondary to disc degeneration.  This examiner also stated that the Veteran's flare-ups were less intense than previously reported because he took medication and limited his activities when he felt a flare-up starting.  The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and degenerative disc disease.

The record evidence (VA examination) clearly shows that the symptomatology attributable to the Veteran's service-connected lumbosacral spine disability worsened effective August 4, 2016.  His lumbosacral spine showed severe limitation of motion on forward flexion to 10 degrees with pain on repetitive use over time at the VA examination conducted on this date.  This finding of severe limitation of motion is in accord with the Veteran's report that his service-connected lumbosacral spine disability symptomatology had worsened.   This finding also supports the assignment of an initial 40 percent rating effective August 4, 2016, for the Veteran's service-connected lumbosacral spine disability under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242.  There is no indication that the Veteran experiences ankylosis (whether favorable or unfavorable) in either the thoracolumbar spine or the entire spine such that an initial rating greater than 40 percent is warranted for this time period, however.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 40 percent rating effective August 4, 2016, for a lumbosacral spine disability have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected lumbosacral spine disability.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected lumbosacral spine disability is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, between May 2, 2011, and August 4, 2016, the Veteran experienced, at worst, mild disability as a result of his service-connected lumbosacral spine disability such that an initial rating greater than 20 percent is not warranted for this disability during this time period.  The record evidence also shows that, effective August 4, 2016, the Veteran experienced moderately severe disability as a result of his service-connected lumbosacral spine disability such that an initial 40 percent rating is warranted effective on that date.  In other words, the initial staged ratings assigned for the Veteran's service-connected lumbosacral spine disability are supported by the medical evidence demonstrating the symptomatology attributable to this disability during each time period at issue in this appeal.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

TDIU Claim

The Veteran essentially contends that his service-connected disabilities preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran essentially contends that his service-connected disabilities cause his unemployability.  The Board agrees, finding that the record evidence reasonably demonstrates that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  

A review of the record evidence shows that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  Service connection is in effect for lumbosacral spine degenerative disc disease with stenosis, spondylosis, and intervertebral disc syndrome, evaluated as 20 percent disabling effective May 2, 2011, and as 40 percent disabling effective August 4, 2016, dislocated semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion in to the joint, evaluated as 20 percent disabling effective April 8, 2014, right knee Baker's cyst, evaluated as 10 percent disabling effective July 7, 2008, a status-post laminectomy surgical scar, evaluated as 10 percent disabling effective December 10, 2008, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective August 23, 2010, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective August 23, 2010, tinnitus, evaluated as 10 percent disabling effective May 3, 2011, and for left ear hearing loss, evaluated as zero percent disabling effective May 3, 2011.  The Veteran's combined disability rating for compensation is 70 percent effective August 4, 2016.  See 38 C.F.R. § 4.25 (2016).

The Board notes that there is only limited evidence concerning the Veteran's employment history and it is not entirely clear from a review of this evidence whether the Veteran currently is employed.  For example, on VA general medical examination in December 2008, the Veteran reported that he was employed as an electrical engineer at Fort Bliss but planned to retire "very soon" because he was unable to climb or perform prolonged standing and walking which were required by his current job.  On VA spine examination in November 2010, the Veteran reported that he retired because of his back problems.  The Board also notes that it cannot reject the Veteran's TDIU claim by relying on conjecture concerning his employment status (i.e., that he may be employed currently) rather than evidence or information concerning his current employment status and the impact, if any, of his service-connected disabilities on any current employment.  See Friscia, 7 Vet. App. at 294 (citation omitted).

Nevertheless, the Board finds that the medical evidence of record supports granting the Veteran's TDIU claim.  It shows that the Veteran's service-connected disabilities interfered with his reported prior employment as an electrical engineer and likely prevented him from continuing in this line of work after he apparently was forced to retire in approximately 2009.  For example, the Veteran reported on VA muscles and peripheral nerves examinations in May 2011 that he had been unemployed for approximately 2 years due to low back pain.  The VA peripheral nerves examiner concluded that the Veteran's service-connected lumbosacral spine disability (which was diagnosed as lumbar degenerative disc disease with stenosis and spondylosis) likely would have a moderate effect on his job due to low back pain.  

In a November 2014 opinion, a VA clinician opined that the Veteran would experience moderate to severe limitations in securing and maintaining physical employment but only mild limitation in securing and maintaining sedentary employment.  (The Board notes parenthetically that, although both parties to the Joint Motion challenged the probative value of the November 2014 opinion with respect to the current nature and severity of the Veteran's service-connected lumbosacral spine disability, they did not question the probative value of this opinion with respect to the functional impact of the Veteran's service-connected disabilities on his employability.)

Following VA hearing loss and tinnitus DBQ in September 2015, the VA audiologist opined:

This Veteran will have difficulty interacting and hearing directions and instructions from co-workers and supervisors in a quiet one on one situation.  This difficulty will dramatically increase when in the presence of background noise, a reverberant environment or in a group of people.  He may misunderstand words because of his high frequency hearing loss which results in a decreased ability to discriminate consonant sounds.

This opinion persuasively suggests that the Veteran would be unemployable solely as a result of his service-connected tinnitus and service-connected left ear hearing loss.

In summary, the Veteran essentially has asserted that he has been unable to work since approximately 2009 as a result of his service-connected disabilities.  The record evidence demonstrates that the Veteran currently meets the scheduler criteria for a TDIU, particularly in light of the Board's decision granting a higher initial 40 percent rating effective August 4, 2016, for his service-connected lumbosacral spine disability (as discussed above).  See 38 C.F.R. § 4.16(a) (2016).  Although there is limited evidence of record concerning his employment history, it appears that the Veteran's prior employment as an electrical engineer required certain physically demanding tasks like climbing and prolonged standing and walking.  More importantly, the medical evidence suggests that the Veteran's service-connected disabilities, alone or in combination, preclude his employability by preventing him from engaging in the occupational activities required by his former employment as an electrical engineer.  It also persuasively suggests that the Veteran would have significant difficulty hearing co-workers, even in a quiet environment, due to his service-connected tinnitus and service-connected left ear hearing loss.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected disabilities have been met.  See also 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial rating in excess of 20 percent from May 2, 2011 to August 4, 2016 for a lumbosacral spine disability is denied.

Entitlement to an initial 40 percent rating effective August 4, 2016, for a lumbosacral spine disability is granted.


Entitlement to a TDIU due exclusively to service-connected disabilities is granted. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


